Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of cheese knives without handles, with blades less than 6 inches in length, similar in all material respects to those the subject of B. Westergaard & Co. v. United States (26 Cust. Ct. 77, C. D. 1302), except that the instant merchandise was imported without handles, whereas the merchandise involved in C. D. 1302 had handles of a material similar to celluloid, pyroxylin, or casein, the claim of the plaintiff was sustained.